DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A: Chemical Formula 1 (Claims 2, 3, 4, 12, and 13) and generic Claims 1, 11, 18, and 19 in the reply filed on March 7, 2019 is acknowledged.  The traversal is on the ground that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and require a different field of search (e.g. employing different search strategies and search queries).
Should applicant traverse on the ground that the species of patentably indistinct species from which election is required, are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The claims are objected to because where a claim sets forth a plurality of elements or steps, each element of step of the claim is not separated by a line indentation. See MPEP 608.01 (i). Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanazaki (US 2017/0263979). Hereinafter referred as Hanazaki.
Regarding claim 1, Hanazaki discloses a positive electrode (“positive electrode sheet” [0027], “30” Fig. 3) comprising a positive electrode current collector (“positive electrode current collector foil” [0027], “32” Fig. 3), and
A positive electrode active material layer ([0027], “34” Fig. 3) that is provided on the positive electrode current collector, and that includes


	Hanazaki discloses a 60-degree specular gloss in the direction parallel to the longitudinal direction of the positive electrode current collector (α) of 700% ≤ α ≤ 760%, and a 60-degree specular gloss in the width direction perpendicular to the longitudinal direction of the positive electrode current collector (β) of 530% ≤ β ≤ 590% ([0068]). Hanazaki teaches that the 60-degree specular gloss (α and β) measurements have a reference value of 100 ([0011]). When normalized, the specular gloss ranges of α and β are 7% ≤ α ≤ 7.6% and 5.3% ≤ β ≤ 5.9%. These ranges lie within the instant claimed reflectance range of 2.0 ≤ Rc ≤ 12.0%. Thus, Hanazaki's positive electrode active material layer has a reflectance in the claimed range at 550 nm.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) in view of Takahata et al (US 2015/0030931). Hereinafter referred to as Hanazaki and Takahata, respectively.
Regarding claim 2, Hanazaki discloses the positive electrode according to claim 1 above, wherein
The positive electrode active material contains a compound expressed by LixNiyM1-yOz as a main component where x, y, and z satisfy 0 ‹ x ≤ 1.1, 0 ≤ y ≤ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, Al, Fe, and Mg (“LiNi1/3Co1/3Mn1/3O2” [0059]).
However, Hanazaki does not disclose the surface of the positive electrode active material layer having a reflectance Rc1 in a range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm.
As set forth in claim 1 above, Hanazaki discloses normalized 60-degree specular gloss range of 7% ≤ α ≤ 7.6% in the direction parallel to the longitudinal direction of the positive electrode current collector (α), and 5.3% ≤ β ≤ 5.9% in the width direction perpendicular to the longitudinal direction of the positive electrode current collector (β), which are lower ranges than the instant claimed range.
Takahata discloses a positive electrode active material of LiNi1/3Co1/3Mn1/3O2 ([0217]) and the production of a positive electrode (“positive electrode sheet” [0218]). A paste was made out of the active material and applied to a current collector foil of aluminum ([0217]). After allowing the paste to dry, the current collector was then pressed to obtain the final positive electrode ([0218]). By measuring the weight per unit area of the positive active material, and the thickness of the positive electrode after pressing, a calculated density of the positive electrode was obtained ([0219]). Takahata teaches that glossiness (“brightness” [0110]) of the produced 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the production of the positive electrode of Hanazaki such that the positive electrode reaches a density sufficient enough to achieve a glossiness that would be equivalent to the reflectance range of 8.0 ≤ Rc1 ≤ 12.0%. 

Regarding claim 3, Hanazaki discloses the positive electrode according to claim 2 above, but does not disclose of the positive electrode that the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3.
Rather, Hanazaki discloses that the density of the positive electrode active material layer is 1.5 g/cm3 or more and 4.5 g/cm3 or less ([0039]). Hanazaki therefore discloses a range that encompasses the narrower claimed range. According to MPEP 2144.05 Section I, third paragraph, “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” Therefore, it would have been obvious for a person of ordinary skill in the art to select a range of density for the positive electrode active material layer to be within that of the range disclosed in Hanazaki in order to obtain a similar positive electrode with a reasonable expectation of success.

Regarding claim 4, Hanazaki discloses all of the limitations set forth in claim 2 above, as well as a positive electrode active material of LiNi1/3Co1/3Mn1/3O2 that was applied to the positive electrode current collector, and was then dried, pressed, and maintained at a measured, desired density ([0059]). However, Hanazaki does not disclose that the positive electrode active material layer has a supporting quantity Lc1 per unit area in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2.
Takahata discloses a production method of a positive electrode (“positive electrode sheet” [0129], “30” Fig. 3) that includes a positive electrode current collector ([0130], “32” Fig. 3), and a positive electrode active material layer ([0130], “34” Fig. 3). Takahata teaches a pressure extension step of the production method that controls the state of compression of the electrode active material to obtain a desired density ([0115]). In one example, LiNi1/3Co1/3Mn1/3O2 was used as the positive electrode active material in which the supporting quantity per unit area was 15 mg/cm2 (“area weight” [0217]). Takahata teaches that the supporting quantity per unit area and the thickness of the positive electrode active material layer is used to obtain a calculated density ([0219]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a measurement for supporting quantity per unit area of the positive electrode active material layer to Hanazaki in order to obtain a pressing step that is focused on achieving a desired thickness when desired density and supporting quantity per unit area is known.


Claims 11-12, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) in view of Umeyama (JP 2017068915). Hereinafter referred to as Hanazaki and Umeyama, respectively.
Regarding claim 11, Hanazaki discloses a lithium ion secondary battery (“10” Fig. 1, [0026]) comprising the positive electrode according to claim 1, as set forth in the limitations for claim 1 above;
A negative electrode (“50” Fig. 3, “negative electrode sheet” [0040]) including a negative electrode current collector (“52” Fig. 3, [0040]) and
A negative electrode active material layer (“54” Fig. 3, [0040]) that is provided on the negative electrode current collector (Fig. 3);
A separator (“70” Fig. 3, [0044]); and
A nonaqueous electrolyte solution (“nonaqueous electrolytic solution” [0026]).
Hanazaki does not disclose a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm.
However, Umeyama discloses a lithium ion secondary battery (“1000” Fig. 2) comprising of a negative electrode (“100” Fig. 2, [0010]), which is made up of a negative electrode current collector and a negative electrode active material ([0041]). The lithium ion secondary battery is further comprised of a separator (“300” Fig. 2), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama teaches a surface of the negative electrode active material layer having an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0061], Table 1), being analogous to the instant reflectance Ra range. Therefore, the claimed range of Ra of the instant lie inside that of the 85-degree specular glossiness range disclosed by Umeyama. MPEP 2144.05 Section I, first paragraph, states that in the case where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 


Regarding claim 12, Hanazaki discloses the lithium ion secondary battery comprises the positive electrode according to claim 2, as set forth above;
 A negative electrode (“50” Fig. 3, “negative electrode sheet” [0040]) including a negative electrode current collector (“52” Fig. 3, [0040]) and
A negative electrode active material layer (“54” Fig. 3, [0040]) that is provided on the negative electrode current collector (Fig. 3);
A separator (“70” Fig. 3, [0044]); and
A nonaqueous electrolyte solution (“nonaqueous electrolytic solution” [0026]).
Hanazaki does not disclose a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm.
However, Umeyama discloses a lithium ion secondary battery (“1000” Fig. 2) comprising of a negative electrode (“100” Fig. 2, [0010]), which is made up of a negative electrode current collector and a negative electrode active material ([0041]). The lithium ion secondary battery is further comprised of a separator (“300” Fig. 2), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama teaches a surface of the negative electrode active a range. Therefore, the claimed range of Ra of the instant lie inside that of the 85-degree specular glossiness range disclosed by Umeyama. MPEP 2144.05 Section I, first paragraph, states that in the case where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 
Umeyama teaches a suppression of performance deterioration when a high rate cycling battery constructed of the negative electrode active material has an 85-degree specular glossiness range of more than 3.0% and less than 16% [0062]. Therefore, it would have been obvious for a person of ordinary skill in the art to modify Hanazaki by selecting a range of reflectance or spectral glossiness for the negative electrode active material of more than 3.0% and less than 16% in order to achieve a lithium ion secondary battery of suppressed performance deterioration with a reasonable expectation of success.

Regarding  claim 18, Hanazaki discloses the lithium ion secondary battery and all of the limitations as set forth in claim 11 above, wherein
The negative electrode active material contains a carbon material with a graphite structure (“carbon material include natural graphite…” [0041]).

Regarding claim 19, Hanazaki discloses the lithium ion secondary battery and all of the limitations as set forth in claim 11 above, wherein 
the nonaqueous electrolyte solution includes a nonaqueous solvent and an electrolyte ([0046]);

and is contained in a range of 10 to 30 vol% in the nonaqueous solvent ([0064] as used in an example “ethylene carbonate, ethyl methyl carbonate, and dimethyl carbonate at a volume ratio of 3:4:3”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) and Umeyama (JP 2017068915) as applied to claim 12 above, and further in view of Takahata et al (US 2015/0030931). Hereinafter referred to as Takahata.
Regarding claim 13, Modified Hanazaki discloses the lithium ion secondary battery with the negative electrode of a reflectance Ra within the range set forth in claim 12 above, as well as a positive electrode (“positive electrode sheet” [0027], “30” Fig. 3) comprising 
a positive electrode current collector (“positive electrode current collector foil” [0027], “32” Fig. 3), and
A positive electrode active material layer ([0027], “34” Fig. 3) that is provided on the positive electrode current collector.
Hanazaki discloses normalized 60-degree specular gloss ranges for the positive electrode to be within 7% ≤ α ≤ 7.6% in the direction parallel to the longitudinal direction of the positive electrode current collector (α), and within 5.3% ≤ β ≤ 5.9% in the width direction perpendicular to the longitudinal direction of the positive electrode current collector (β). The ranges for α and β of Hanazaki are therefore analogous to the instant reflectance Rc1 range.
As taught for the limitations of claim 2 above, Takahata teaches that glossiness (“brightness” [0110]) has a strong correlation with density of the positive electrode active c1 ≤ 12.0% is achievable by producing high density positive electrode.
Therefore, it would have been obvious for a person of ordinary skill in the art to combine the teachings of Umeyama and Takahata to Hanazaki in order to obtain the desired positive electrode and negative electrode of desired reflectance ranges (Rc1 and Ra, respectively). The skilled artisan would be able to determine appropriate values of Rc1 and Ra that satisfies the 1.00 ˂ Rc1/Ra ≤ 1.53 range, which would result in 8.0 ≤ Rc1 ≤ 11.5 and 7.5 ≤ Ra ≤ 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721